Upon petition requesting that the scope of the decree of this Court rendered herein October 31, 1938, be more definitely stated, it is upon consideration ordered that, as is manifest from the opinion of this Court, the decree rendered here is intended to apply only to the petition in the cause filed November 20, 1936, and such decree of this Court should be regarded as decreeing that the order appealed from which denied the petition for permission to file a "petition in the nature of a bill of review" filed November 20, 1936, is reversed and the cause remanded for appropriate proceedings on such petition.
It is so ordered.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J. J., concur.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.